Case 1:19-mj-00150-SAG Document 6 Filed 01/22/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
'k
v. : CASE NO. 19-150-SAG
A_HMAD KAZZELBACH, *
"k
Defendant. * _
'k**'k='e'k*

GOVERNMENT’S MOTION TO UNSEAL COMPLAINT

The Unitcd States of America hereby moves this Honorable Court for an Order directing
that the Complaint in the above-captioned case be UNSEALED.

In support of its motion, the United States submits that the Sealing Order issued on January
l4, 2019, by United Statcs Magistrate Judge Stephanie A. Gallagher applied “until such time as
the Defendant is in custody.” The Defendant Was arrested on lanuary 18, 2019, and is now in
custody. Morcover, because the Defendant is now aware of the pending charges, there is no longer
any need for the Complaint to remain under seal. lt is also appropriate to unseal the Complaint in
advance of the Defendant’s initial appearance, which is scheduled for January 22, 2019.

Respectfully submitted,

Robert K. Hur
United States Attomey

By: /s/ Jejj‘"rey J, Izant
Jeffrey J. Izant
P. Michael Cunningham
Assistant United States Attomeys

 

- .? ¢l”’
ORDERED, as prayed, thls day of January, 2019.

%cr/&\_/

HOl<lORABLE BETH P. GESNER
UNITED STATES MAGISTRATE JUDGE

